Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 1 of 17 PageID: 556



                                                           [Docket No. 22]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  STEVEN R. FARRINGTON,

             Plaintiff,                     Civil No. 20-4432(RMB/AMD)

             v.                                        OPINION

  FREEDOM MORTGAGE CORPORATION.

             Defendant.



 APPEARANCES:

 Flitter Milz, P.C.
 By: Jody Thomas Lopez-Jacobs, Esq.
      Andrew M. Milz, Esq.
 1814 East Route 70
 Suite 350
 Cherry Hill, NJ 08003
           Attorneys for Plaintiff

 Dinsmore & Shohl LLP
 By: Joshua M. Link, Esq.
 1200 Liberty Ridge Drive
 Suite 310
 Wayne, PA 19087
           Attorney for Defendant

 BUMB, UNITED STATES DISTRICT JUDGE:

       Before the Court is Defendant Freedom Mortgage

 Corporation’s (“Defendant” or “Freedom Mortgage”) Motion to

 Dismiss. [Docket No. 22]. Defendant contends that Plaintiff

 Steven R. Farrington’s (“Plaintiff” or “Farrington”) claims are

 barred by judicial estoppel because Plaintiff allegedly failed

                                      1
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 2 of 17 PageID: 557



 to disclose the claims he alleges here in his underlying

 bankruptcy proceeding. Alternatively, Defendant seeks to dismiss

 three counts of the Complaint under Federal Rule of Civil

 Procedure 12(b)(6). For the reasons stated herein, the Court

 will deny Defendant’s motion. The Court will also issue an Order

 to Show Cause as to why this case should not be transfered to

 the United States District Court for the District of Colorado.

     I.     BACKGROUND

          This dispute begins with Plaintiff’s bankruptcy. In June

 2013, Plaintiff filed a petition for Chapter 13 Bankruptcy in

 the United States Bankruptcy Court for the District of Colorado.

 [Docket No. 22-3] Plaintiff also filed bankruptcy schedules that

 required him to list any known or contingent assets and

 liabilities, along with his proposed Chapter 13 plan. [Id.].

 About six months later, the Bankruptcy Court confirmed

 Plaintiff’s plan. [Docket No. 22-5].

          In June 2015, Plaintiff filed a Motion for Post-

 Confirmation Modification to modify the confirmed plan due to a

 December 20141 fire that destroyed his home. [Docket Nos. 1 and

 22-7]. In relevant part, Plaintiff claimed that he “wishe[d] to


 1
      Plaintiff’s Complaint seemingly contradicts his Motion for
 Post-Confirmation Modification. In his Complaint, Plaintiff
 states that his house burned down “In or around December 2014.”
 [Docket No. 1, at ¶ 14]. In his bankruptcy motion, however,
 Plaintiff claims that the fire occurred “in March 2015.” [Docket
 No. 22-7, at ¶ 2].
                                      2
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 3 of 17 PageID: 558



 negotiate a settlement with Creditor or the insurance proceeds

 should satisfy the arrears. [Docket No. 22-7, at ¶ 4]. The

 following month, the Bankruptcy Court granted Plaintiff’s

 motion. [Docket No. 22-8].

         After the fire, Plaintiff’s insurer covered the loss.

 [Docket No. 1, at ¶ 15]. The Deed of Trust required that the

 insurance company make the check payable to both Plaintiff and

 his mortgage company. The money was to be used to rebuild

 Plaintiff’s home, unless the mortgage servicer determined that a

 rebuild was unfeasible. [Id. at ¶ 18]. If the mortgage servicer

 made that determination, it would then apply the insurance money

 to the loan. [Id.]. The original loan servicer, a non-party,

 gave Plaintiff $95,000 to begin rebuilding the home. [Id. at ¶

 19.] This was one of three anticipated draws, and the servicer

 would provide the remaining two draws as construction continued.

 [Id.]

         After Plaintiff received the first draw, the original loan

 servicer transferred the remaining loan proceeds of $189,654.48

 and the servicing rights to Defendant. [Id. at ¶¶ 20-21]. To

 date, none of those funds have been distributed to Plaintiff.

 Instead, the Complaint alleges that Defendant required Plaintiff

 to complete as much as 90% of the construction before it would

 distribute additional funds. [Id. at ¶ 22]. Moreover, Plaintiff

 allegedly requested an additional draw of the insurance money,

                                      3
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 4 of 17 PageID: 559



 and was instead met with multiple canceled inspections and

 requests for documents. [Id. at ¶¶ 23-31]. This culminated in

 Plaintiff requesting that Defendant instead apply the insurance

 money to the principal of the loan. [Id. at ¶32].

       Throughout late 2016 and the first half of 2017, the

 Complaint claims that Defendant repeatedly approved additional

 draws, only to cancel them days later. [Id. at ¶¶ 33-50]. Then,

 in July 2017, Defendant purportedly told Plaintiff that it could

 not release a second draw, until Plaintiff had completed at

 least 50% of the rebuild. [Id. at ¶ 53]. Plaintiff responded

 that this would not be possible, because he could not complete

 50% of the rebuild, having received only 33% of the funds.

 [Id.]. The following month, Defendant’s inspector concluded that

 27% of the rebuild had been finished. [Id. at ¶ 54].

       Plaintiff’s bankruptcy was discharged and closed on

 September 11,2018. [Docket No. 22-10]. On October 15, 2018,

 Plaintiff filed an adversarial proceeding against Defendant in

 the Bankruptcy Court, seeking his Bankruptcy be reopened for the

 purpose of pursuing claims against Defendant. [Docket No. 22-

 11]. Plaintiff, in the Adversary Complaint, alleges that, on

 September 1, 2018, just days before the Bankruptcy Court’s

 discharge, Defendant mailed Plaintiff a letter stating that his

 account “had been referred to an attorney for foreclosure.” [Id.

 at ¶25]. Ultimately, the Bankruptcy Court dismissed all but one

                                      4
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 5 of 17 PageID: 560



 claim in the Adversary Complaint, and Plaintiff then voluntarily

 dismissed that claim to file this lawsuit. [Docket No. 28-4].

       Here, Plaintiff allege the following: that Defendant (1)

 violated the Fair Credit Reporting Act, (2) breached its

 contract with Plaintiff, (3) violated the Real Estate settlement

 and Procedures Act, (4) breached its duty of good faith and fair

 dealing, and (5) violated the New Jersey Consumer Fraud Act.

 Defendant contends, in the within motion, that Plaintiff should

 be judicially estopped from raising these claims because

 Plaintiff had an on-going duty to amend his bankruptcy schedules

 to include the claims against Defendant, that he knew about

 these potential claims before his bankruptcy closed in September

 2018, and that he failed to file amended schedules. Defendant

 also contends that Plaintiff has failed to state a claim under

 the Fair Credit Reporting Act or the Consumer Fraud Act, and

 that Plaintiff cannot assert a claim for both breach of contract

 and breach of good faith and fair dealing under Colorado law.

    II.   DEFENDANT’S MOTION

       To withstand a motion to dismiss under Federal Rule of

 Civil Procedure 12(b)(6), “a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

                                      5
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 6 of 17 PageID: 561



 plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

 unlawfully-harmed-me accusation” does not suffice to survive a

 motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

 provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

 more than labels and conclusions, and a formulaic recitation of

 the elements of a cause of action will not do.” Twombly, 550

 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

 (1986)).

       In reviewing a plaintiff’s allegations, the district court

 “must accept as true all well-pled factual allegations as well

 as all reasonable inferences that can be drawn from them, and

 construe those allegations in the light most favorable to the

 plaintiff.” Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

 2012). The Court may consider only the allegations in the

 complaint, and “matters of public record, orders, exhibits

 attached to the complaint and items appearing in the record of

 the case.” Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d

 1380, 1384 n.2 (3d Cir. 1994) (citing Chester Cnty. Intermediate

 Unit v. Penn. Blue Shield, 896 F.2d 808, 812 (3d Cir. 1990)).

          A. Judicial Estoppel

       Defendant primarily argues that Plaintiff’s Complaint

 should be dismissed under the doctrine of judicial estoppel. In

                                      6
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 7 of 17 PageID: 562



 principle, judicial estoppel states that “absent any good

 explanation, a party should not be allowed to gain an advantage

 by litigation on one theory, and then seek an inconsistent

 advantage by pursuing an incompatible theory.” Ryan Operations

 G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 358 (3d Cir.

 1996) (emphasis added). The doctrine “is intended to protect the

 courts rather than the litigants,” id., and should be used to

 “avoid a miscarriage of justice.” Krystal Cadillac-Oldsmobile

 GMC Truck, Inc. v. Gen. Motors Corp., 337 F.3d 314, 319 (3d Cir.

 2003). In other words, judicial estoppel “is concerned with the

 relationship between litigants and the legal system, and not

 with the way that adversaries treat each other.” Montrose Med.

 Grp. Participating Sav. Plan v. Bulger, 243 F.3d 773, 781 (3d

 Cir. 2001). The Court will apply judicial estoppel when (1) the

 party to be estopped took two positions that are irreconcilably

 inconsistent, (2) the party changed his position in “bad

 faith,”, and (3) no lesser sanction would adequately remedy the

 damage done by the party’s misconduct. Id. at 779-780.

       Specifically, Defendant contends that Plaintiff’s failure

 to amend the bankruptcy schedules before its September 2018

 discharge, as required by 11 U.S.C. § 1306, warrants the

 imposition of judicial estoppel- particularly because the

 Complaint in this action clearly states that Plaintiff’s claims

 arose before September 2018. Thus, Defendant concludes,

                                      7
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 8 of 17 PageID: 563



 Plaintiff’s allegations here are irreconcilably inconsistent

 with his representations to the Bankruptcy Court, that Plaintiff

 changed his position to prevent creditors from recovering on

 these claims, and only judicial estoppel of these claims are an

 adequate remedy given Plaintiff’s debt forgiveness in

 bankruptcy.

       Defendant has failed to meet its burden. Without the

 benefit of fact discovery- a “good explanation,” see Ryan

 Operations, 81 F.3d at 358- on these issues, the Court cannot

 find that Plaintiff took irreconcilably inconsistent positions

 between his underlying bankruptcy and this case. Plaintiff

 sufficiently alleges that he disclosed his house fire and intent

 to settle the insurance issue to the Bankruptcy Court. Indeed,

 Plaintiff disclosed in his 2015 Motion for Post-Confirmation

 Modification, that he “wishe[d] to negotiate a settlement with

 Creditor or the insurance proceeds should satisfy the arrears.

 [Docket No. 22-7, at ¶ 4]. Moreover, Plaintiff’s Adversary

 Complaint alleges that Defendant referred its dispute with

 Plaintiff to their “attorney for foreclosure” only days before

 the underlying bankruptcy closed. What happened between 2015 to

 2018 period remains at issue. Clearly, if the parties were

 attempting to resolve their dispute, thus explaining why

 Plaintiff did not amend the schedules, Plaintiff cannot be




                                      8
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 9 of 17 PageID: 564



 faulted or estopped by Defendant’s decision to take foreclosure

 action on the heels of a discharge.

       The Court is also persuaded, at this stage of the

 proceedings, by the Bankruptcy Court’s view that Plaintiff had

 not taken irreconcilably inconsistent positions. In a March 2019

 Opinion, the Bankruptcy Court held that “[t]he insurance

 proceeds from the fire that occurred one year [after the Court’s

 December 9, 2013 confirmation of Plaintiff’s bankruptcy plan]

 were, therefore, not property of the Debtor’s bankruptcy

 estate.” [Docket No. 22-12]. Indeed, the Court explained that

 “the debtor’s post-confirmation earnings were no longer property

 of his Chapter 13 estate.” [Id.]. As noted above, judicial

 estoppel protects the legal system from a parties’ inconsistent

 positions. When those allegedly inconsistent positions are made

 to two different courts and the first court was aware of the

 potential inconsistency, this Court finds it highly persuasive

 that the first court concluded the statements to not be

 irreconcilably inconsistent.

       For similar reasons, the Court is also unable to conclude

 that Plaintiff’s purportedly inconsistent positions were taken

 in bad faith. In finding that Plaintiff’s post-confirmation

 insurance proceeds were not the property of his bankruptcy

 estate, the Bankruptcy Court relied on In re Dagen, 386 B.R. 777

 (Bankr. D. Colo. 2008). In that opinion, the Court held that,

                                      9
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 10 of 17 PageID: 565



 upon confirmation, 11 U.S.C. § 1327(b) vests all property in the

 estate to the debtor, that the Chapter 13 estate then ceases to

 exist, and that post-confirmation assets are not the property of

 that now non-existent estate. See Dagen, 386 B.R. at 782. Thus,

 under Dagen, a party is not required to modify his bankruptcy

 schedules post-confirmation. Id. Defendant does contend that

 Dagen was decided incorrectly under 11 U.S.C. § 1306. But

 regardless of whether Dagen is correct, this Court will not

 infer bad faith in Plaintiff not listing post-confirmation

 assets in a bankruptcy proceeding, when caselaw from that same

 Bankruptcy Court states that he did not have to. To the extent

 that Plaintiff’s representations to the Bankruptcy Court and to

 this Court are “irreconcilably inconsistent,” Defendant has not

 established bad faith.

       Accordingly, the Court will deny Defendant’s motion to

 dismiss Plaintiff’s claims as barred by the doctrine of judicial

 estoppel.

          B. Fair Credit Reporting Act

       Defendant also argues that Plaintiff’s Fair Credit

 Reporting Act (“FCRA”) count should be dismissed for failure to

 state a claim. For the reasons stated below, the Court will deny

 that request.

       The crux of Defendant’s argument is that Plaintiff’s FCRA

 claim arises from the parties’ insurance dispute and that this

                                      10
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 11 of 17 PageID: 566



 dispute is outside the scope of the FCRA. But Defendant

 misunderstands Plaintiff’s claim. As stated in the Complaint,

 Plaintiff alleges that Defendant “was reporting a host of false

 information about him to the Big 3 credit bureaus . . . .

 Defendant was reporting that Plaintiff was ‘past due,’ listing a

 highly inflated balance amount, an incorrect payment history of

 180+ days late and that Plaintiff was not paying as agreed.”

 [Docket No. 1, at ¶ 58]. Although Plaintiff also mentioned the

 insurance dispute under his FCRA heading, he is clearly alleging

 that Defendant reported false information and failed to conduct

 a reasonable investigation before reporting such information.

 Defendant did not address this allegation until it filed its

 reply brief, and, in that brief, it asserted that “Freedom

 conducted its investigation as required and confirmed that the

 information was accurate.” [Docket No. 30, at 10]. In addition,

 Defendant acknowledged its “obligation . . . to verify the

 completeness or accuracy of information provided to credit

 reporting agencies.” [Id. at 8]. This argument, however, relies

 on numerous fact issues that the Court cannot address in

 resolving a motion to dismiss.

       Accordingly, the Court will deny Defendant’s motion to

 dismiss Plaintiff’s FCRA claims.




                                      11
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 12 of 17 PageID: 567



          C. Consumer Fraud Act

       Next, Defendant argues that Plaintiff’s New Jersey Consumer

 Fraud Act (“CFA”) claims should be dismissed because a breach of

 contract “without more, is not actionable under the NJ CFA.”

 [Docket No. 22-2, at 23]. This is correct. See Cox v. Sears

 Roebuck & Co., 138 N.J. 2, 18(1994) (stating that “breach of

 contract, is not per se unfair or unconscionable.”). But

 Plaintiff has alleged far more than a simple breach of contract.

 Throughout the Complaint, Plaintiff alleges that Defendant, over

 the course of several years, made inconsistent requests, issued

 unreasonable demands, and routinely misled Plaintiff on the

 status of subsequent draws. The vast majority of these

 allegations includes the alleged date of the conversation, the

 contents of that communication, and Plaintiff’s response. The

 Court is also mindful of Plaintiff’s allegation that Defendant’s

 predecessor paid the first draw without similar delays. Under

 these circumstances, Plaintiff has sufficiently pled more than

 “a mere breach of contract.”

       Accordingly, the Court will deny Defendant’s motion to

 dismiss Plaintiff’s CFA claims.

          D. Good Faith and Fair Dealing

       Defendant’s final argument is that Colorado law does not

 permit Plaintiff to allege both a breach of contract and a

 breach of good faith and fair dealing, because the two claims

                                      12
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 13 of 17 PageID: 568



 are duplicative. The parties agree that, under Colorado law,

 every contract contains an implied duty of good faith and fair

 dealing, and that, ordinarily, “a breach of this duty will only

 result in damages for breach of contract and will not give rise

 to tort liability.” Goodson v. Am. Standard Ins. Co. of

 Wisconsin, 89 P.3d 409, 414 (Colo. 2004). But in certain

 circumstances, “breach of the duty of good faith and fair

 dealing [can] give[] rise to a separate cause of action arising

 in tort.” Id. Specifically, the Colorado Supreme Court found

 that this separate cause of action is appropriate in disputes

 concerning insurance contracts “[d]ue to the special nature of

 the insurance contract and the relationship which exists between

 the insurer and the insured.” Id. (internal quotation marks

 omitted).

       Here, the Court is satisfied that Plaintiff has

 sufficiently pled a separate breach of good faith and fair

 dealing claim under Colorado law. Like Goodson, this claim

 concerns an insurance dispute, and Plaintiff is alleging that

 Defendant’s unwillingness to pay the remaining draws is

 unreasonable and in bad faith. In addition, Defendant’s argument

 that a party can only bring both a breach of contract and breach

 of good faith and fair dealing claim when the underlying

 contract is an insurance contract misstates Colorado law.




                                      13
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 14 of 17 PageID: 569



       In Goodson and related cases, the Colorado Supreme Court

 did not necessarily limit a party’s ability to bring a separate

 breach of good faith and fair dealing claim to only insurance

 contracts. Instead, the Court explained that allowing a

 plaintiff to pursue a separate cause of action was warranted

 because insurance contracts are different from ordinary

 bilateral contracts. [Id.] It noted that “[i]nsureds enter into

 insurance contracts for the financial security obtained by

 protecting themselves from unforeseen calamities and for peace

 of mind, rather than to secure commercial advantage.” Id. The

 Court further explained that “there is a disparity of bargaining

 power between the insurer and the insured; because the insured

 cannot obtain materially different coverage elsewhere, insurance

 policies are generally not the result of bargaining.” Id.

 Furthermore, the duty of good faith and fair dealing “applies

 when one party has discretionary authority to determine certain

 terms of the contract, such as quantity, price, or time.” Amoco

 Oil Co. v. Ervin, 908 P.2d 493, 498 (Colo. 1995), as modified on

 denial of reh'g (Jan. 16, 1996).

       These same facts are present here. Defendant’s argument is,

 essentially, that an insurer’s discretionary denial of insurance

 funds to an insured, is a materially different situation than a

 mortgage servicer’s discretionary denial of insurance funds to

 an insured. But Colorado law does not support that distinction.

                                      14
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 15 of 17 PageID: 570



 Although the contract between the parties is not technically an

 insurance contract, the dispute clearly concerns the non-payment

 of insurance funds under their contract. Plaintiff did not

 acquire his home insurance policy to “secure commercial

 advantage,” the disparity in bargaining power between the

 parties is substantially similar to that of an insurer and an

 insured, and Defendant is exercising independent discretion on

 whether and how to disperse insurance funds.

       Importantly, Colorado courts have also extended the ability

 of a plaintiff to assert a separate cause of action for breach

 of good faith and dealing beyond standard insurance contracts.

 See Transamerica Premier Ins. Co. v. Brighton Sch. Dist. 27J,

 940 P.2d 348, 353–54 (Colo. 1997) (“Accordingly, we hold that

 Colorado common law recognizes a cause of action in tort for a

 commercial surety’s failure to act in good faith when processing

 claims made by an obligee pursuant to the terms of a performance

 bond.”); Travelers Ins. Co. v. Savio, 706 P.2d 1258, 1273-74

 (Colo. 1985) (“Since workers compensation serves the same

 purpose as insurance in general, the [Farmers Grp., Inc. v.

 Trimble, 691 P.2d 1138(Colo. 1984)] rationale demands that the

 provider of such compensation deal fairly and in good faith with

 an employee asserting a compensable injury. . . . we conclude

 that a claimant of compensation or benefits may bring an action

 in tort for bad faith by an insurer.”); Cary v. United of Omaha

                                      15
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 16 of 17 PageID: 571



 Life Ins. Co., 68 P.3d 462, 469 (Colo. 2003), as modified on

 denial of reh'g (May 19, 2003) (holding that when a third-party

 administrator “performs many of the tasks of an insurance

 company” a plaintiff can assert a separate tort claim for breach

 of the duty of good faith and fair dealing against that

 administrator for their “investigating and servicing [of] the

 insurance claims.”) These cases often analogized their dispute

 to insurance contracts as well, and the Colorado Supreme Court

 typically considered whether the parties had a “special

 relationship” similar to that of an insurer and an insured. See

 e.g., Transamerica Premier, 940 P.2d at 352 (“A special

 relationship exists between a commercial surety and an obligee

 that is nearly identical to that involving an insurer and an

 insured.”).

       Thus, because Colorado law permits a plaintiff to assert a

 claim for both breach of contract and for breach of the duty of

 good faith and fair dealing when it has a “special relationship”

 with defendant akin to that of an insurer and an insured, and

 because that relationship exists between Plaintiff and Defendant

 here, Plaintiff may assert a breach of good faith and fair

 dealing claim here. Accordingly, Defendant’s motion to dismiss

 this count is denied.




                                      16
Case 1:20-cv-04432-RMB-AMD Document 42 Filed 02/26/21 Page 17 of 17 PageID: 572



    III. 28 U.S.C. § 1404

       Finally, in considering the “interest of justice,” 28

 U.S.C. § 1404, the Court observes that this case appears more

 appropriately venued in the United States District Court for the

 District of Colorado. Accordingly, the Court will issue an Order

 to Show Cause directing the parties to file a submission providing

 the Court with the reasons why it should not transfer this action.

    IV.   CONCLUSION

       Thus, for the foregoing reasons, Defendant’s Motion to

 Dismiss [Docket No. 22] is denied. In addition, the Court will

 issue a show cause order instructing the parties to address why

 this case should remain in the District of New Jersey, and not

 be transferred to the District of Colorado. An appropriate Order

 accompanies this Opinion.



 Dated: February 25, 2021           s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      17
